SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2012 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INSURANCE STIPULATION AND COMMERCIALIZATION AGREEMENT By this private instrument, and in the best form of law, the Parties qualified below: TIM CELULAR S.A., with headquarters at Avenida Giovanni Gronchi, nº 7.143, City of São Paulo, State of São Paulo, enrolled with CNPJ/MF (Taxpayer Identification Number) 04.206.050/0001-80, represented herein in accordance with its articles of incorporation, by its undersigned legal representatives, hereinafter simply referred to as CONTRACTING PARTY; And, on the other side: GENERALI BRASIL SEGUROS S/A, with headquarters at Avenida Rio Branco, nº 128, 7ºandar, Centro, in the City of Rio de Janeiro, State of Rio de Janeiro, enrolled with CNPJ (Taxpayer Identification Number) 33.072.307/0001-57, duly authorized to operate with Collective and Life insurances, in the capacity of Insurer, by SUSEP - Supervision of Private Insurances, pursuant to Decree n. 19.848, published on the Official Gazette dated November 12, 1945, represented herein by its undersigned legal representatives, hereinafter simply referred to as INSURER; The CONTRACTING PARTY and the INSURER, jointly, referred to as “Parties” and, individually, as “Party”.
